Gardner, Presiding Judge.
1. The evidence is entirely sufficient to sustain the verdict.
2. Special ground 1 assigns error because it is alleged that a certain photograph put in exhibit by the State did not properly show the relation of skid marks to the collision. We have ex*330amined this photograph and the other photographs, as well as the testimony of various witnesses in relation to the skid marks and the collision in general and find that it was not erroneous to admit the photograph into evidence, along with the testimony of Capt. F. B. Faison, a police officer. Capt. Faison was sufficiently clear in his testimony so as to leave no1 doubt as to the skid marks in relation to the homicide car. Also other witnesses were definitely clear regarding the position of the car, the bicycle and the skid marks. In view of all the evidence both oral and documentary it was not error to admit the photograph in relation to Gapt. Faison’s testimony. This assignment of error is not meritorious.
3. Special ground 2 assigns error because it is alleged that evidence offered by the defendant was illegally withheld from the jury against the demand of counsel for the defendant. This evidence consisted of a map drawn by the defendant showing roughly the relative positions of all vehicles in relation to the curve in the road. While it would not have been erroneous to admit this diagram, under the record of this case, at the same time it does not materially differ from the testimony submitted by witnesses and we cannot see that it would have aided the defendant in any way to have had this admitted into evidence. The whole terrain in relation to the car and the bicycle was thoroughly covered by other testimony, and. the refusal of the court to admit this into evidence, under the record of this case, was not reversible error.
The court did not err in denying the motion for new trial for any of the reasons assigned.

Judgment affirmed.

Townsend and Carlisle, JJ., concur.